DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 9/25/2019.
Claims 1-20 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 8/25/2020. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Objection
Claim 7 is objected to due to informalities as follows: the claim recites at three different portions “…in response to the customer support agent send a…”; respectfully the term “send” should likely read as “sending”. The claims are interpreted as such. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claim 20 recites, in part, the following: 

    PNG
    media_image1.png
    216
    749
    media_image1.png
    Greyscale

Respectfully, as recited, these features are not clear. Specifically, when read in view of the specification, the claim appears to require the model to both select a collection of articles – which the specification illuminates is based the inquiry being related, i.e. corresponding, to such collection of articles; but then also requiring the model not select a collection of articles (i.e. determine that the inquiry does not correspond to any collection of articles). Because these two steps are mutually exclusive, it is not clear which step is performed or what alternate interpretation is intended. Because this limitation is ambiguous, the claim limitation is indefinite. For the purpose of compact prosecution, the Examiner interprets the features in question to be a conditional clause, i.e. if the first occurs, the second does not occur. Nonetheless, correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 13, 20 (exemplified via a limitation of claim 1): 
selecting, using the contextual bandit model, a collection of articles from a plurality of pre-defined collections of articles based on the inquiry. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the step in question, as drafted, is merely a business decision to use an off-the shelf model to select targeted content (i.e. content related to the user’s inquiry) and as such is akin to targeted advertisement. There is no technical solution here and no technical problem to be solved. The applicant has not invented the recited “contextual bandit model” and no improvement to such models is disclosed in the specification, drawings, or specification.  Furthermore, the mere nominal recitation of a generic computer components (e.g. a processor, a client device, a server, etc…) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case advertising albeit in the form of suggestions provided to a customer service agent to provide to a user making an inquiry, e.g. regarding a product or service) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations (exemplified in features of method claim 1) are as follows: “receiving, by at least one processor, an inquiry associated with an interaction between a customer and a customer support agent from a device associated with a customer support agent; entering, by the at least one processor, the inquiry as an input to a contextual bandit model;… causing, by the at least one processor and in response to the contextual bandit model selecting the collection of articles, at least one search result to be displayed on a user interface of the device associated with the customer support agent, wherein a search result includes at least a portion of at least one article of the collection of articles; causing, by the at least one processor, text within the at least one search result to be highlighted; receiving, by the at least one processor, feedback on the collection of articles from the customer support agent; and updating, by the at least one processor, the contextual bandit model based on the feedback.”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “receiving an inquiry” nor “entering the inquiry [into a model]”, regardless of the model, nor “causing, to be displayed, a search result” – i.e. there is no new or novel technique of display or transfer of such data to a user interface, nor a new or novel method of highlighting text or updating a model. These features are recited at such a generic and high-level that they can only be viewed as providing context, i.e. linking the abstract idea, to a field of use and/or reciting extra-solution activity and merely applying the abstract idea. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Again, these features merely serve to generally “apply” the aforementioned concepts and link them to a field of use or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. by one or more processors, servers, client devices, etc…) and “link” them to a field of use (i.e. targeted advertising/marketing provided as suggestions to a customer service agent to share with a user/customer), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 2 recites the following: “The method of claim 1 comprising causing, by the at least one processor, the at least one search result to be displayed on a user interface in an order, wherein the order is based on a relevance score.” However, ranking search results in not novel and no technical solution is actually recited nor disclosed for performing or implementing such rank. Therefore, at this high-level of generality, this feature is seen as part of the abstract idea or extra-solution activity but in either case it is not significantly more than the already identified abstract idea itself.
 As another example, dependent claim 3 recites the following: “The method of claim 1, wherein the contextual bandit model is configured to select a random collection of articles after a pre-defined number of selections have been made.” However, this is seen as a business decision and is not technical in nature; i.e. it is a business decision to decide to provide a random answer if a trustworthy answer is not found; however, such a decision of the business, when recited at this high-level of generality, does not constitute any type of technical improvement or solution to either training the model nor improving the identification of a collections of articles relevant to a user’s inquiry and therefore, this is not found to be significantly more than the already identified abstract idea. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-15, 17-18, 20 are rejected under 35 U.S.C. 103 as obvious over Gangadharaiah et al. (U.S. 10,860,629 B1; hereinafter, "Gang") in view of Monnett et al. (US 10,990,760 B1; hereinafter, "Monnett").

Claim 1:
Pertaining to claim 1, as shown, Gang teaches the following:
A method for generating improved search results comprising: 
receiving, by at least one processor, an inquiry associated with an interaction between a customer and a customer support agent from a device associated with a customer support agent (Gang, see at least Fig. 1 and [4:1-15] in view of at least [8:3-47], e.g. user [customer] inquiry is received such as: “I want to cancel my subscription”; this inquiry is associated with an interaction between the user [customer] and the agent [customer support agent] and is received by electronic device 106C [processor] via device 106B [device associated with customer support agent].

    PNG
    media_image2.png
    828
    1231
    media_image2.png
    Greyscale
); 
entering, by the at least one processor, the inquiry as an input to a contextual bandit model (Gang, see at least Fig. 5A e.g. #505 and 507 and [8:27-50] teaching user message [inquiry] is input into a sequence-to-sequence machine learning model. Where Examiner understands that a “bandit model” is a type of sequence-to-sequence machine learning model. And notes again Gang teaches “bandit model” at [22:44-50] e.g. “…the operating environment supports many different types of machine learning models, such as multi arm bandit models…”

    PNG
    media_image3.png
    759
    766
    media_image3.png
    Greyscale

); 
selecting, using the contextual bandit model, a collection of articles from a plurality of pre-defined collections of articles based on the inquiry (Gang, see at least Fig. 5 #520 – select one or more candidate responses [collection of articles] based on the vectors from the sequence to sequence machine learning model, where per at least [22:44-50] machine learning model may be a “bandit model”); 
causing, by the at least one processor and in response to the contextual bandit model selecting the collection of articles, at least one search result to be displayed on a user interface of the device associated with the customer support agent, wherein a search result includes at least a portion of at least one article of the collection of articles (Gang, see again at least Fig. 1 in view of Fig. 5 and [4:1-15] in view of [8:27-50] e.g. “For example, the agent system 112 may provide the agent 104 a user interface 118 with one or more candidate responses [selected collection of articles] 120 (that are deemed as being responsive to a user utterance in the context of the dialog) generated by a chatbot system 114 via a machine learning (ML) model 116, in which the agent 104 could select a candidate response to be used as an actual response (and thus provided to the user 102 as an agent 104 utterance), select and edit a candidate response, etc…”

    PNG
    media_image4.png
    399
    1119
    media_image4.png
    Greyscale
); 
[…]
receiving, by the at least one processor, feedback on the collection of articles from the customer support agent (Gang, see at least [7:10-26], teaching e.g.: “in some embodiments the ultimately selected agent utterance (from a set of candidate utterances) or edited utterance or agent-composed utterance (which may not even be based on any recommended utterance) is provided back [feedback] to the chatbot system 114 [i.e. the bandit model per para [22:44-50]] for use in later online phase analysis)...”); and 
updating, by the at least one processor, the contextual bandit model based on the feedback (Gang, see at least [2:30-33] “RL refers to a class of techniques that allow machines to learn sequential decision making from sparse and distant reward. In RL approaches to dialog, a policy is learned online via interactions with users who provide feedback.” in view of [7:10-26], teaching e.g.: “in some embodiments the ultimately selected agent utterance (from a set of candidate utterances) or edited utterance or agent-composed utterance (which may not even be based on any recommended utterance) is provided back [feedback] to the chatbot system 114 [i.e. the bandit model per para [22:44-50]] for use in later online phase analysis)...”).
Although Gang teaches the above limitations, he may not explicitly teach the nuance as recited below. However, regarding this feature, Gang in view of Monnett teaches the following:
causing, by the at least one processor, text within the at least one search result to be highlighted (Monnett, US 10,990,760 B1 -  see at least [4:8-31], teaching e.g.: “…For example, sentiment scores alongside the exact snippets of text that had the greatest effect on the calculation of that score, including highlighting of those sentiment snippets within the body of the communication from which they originated, may be useful to identify language to use or avoid. Highlighting the most interesting pieces of text within the full support case view allows support agents or managers to build an understanding of case context quickly by skimming through the case with an additional emphasis on understanding the highlighted sections…”); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Monnett (directed towards highlighting text for a customer service agent which may be useful to identify language to either use or avoid when speaking with a customer and which allows support agents or managers to build an understanding of case context quickly by skimming through the case with an additional emphasis on understanding the highlighted sections) which is applicable to a known base device/method of Gang (already directed towards providing suggested text to a customer service representative when interacting with a customer) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Monnett to the device/method of Gang because Gang and Monnett are analogous art in the same field of endeavor (e.g. customer relationship management) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 2:
Gang/Monnett teaches the limitations upon which this claim depends. Furthermore, as shown, Gang teaches the following: The method of claim 1 comprising causing, by the at least one processor, the at least one search result to be displayed on a user interface in an order, wherein the order is based on a relevance score (Gang, see at least [7:40-45] e.g.: “…a large number of responses can be identified ( e.g., 100) and then the chatbot system 114 can use a ranking approach [relevance order] (e.g., diversity-based ranking) to return a number (e.g., five) of diverse responses…”).

Claim 3:
Gang/Monnett teaches the limitations upon which this claim depends. Furthermore, as shown, Gang teaches the following: The method of claim 1, wherein the contextual bandit model is configured to select a random collection of articles after a pre-defined number of selections have been made (Although Gang, as shown supra, teaches providing the agent 104 a user interface 118 with one or more candidate responses [selected collection of articles] 120 (that are deemed as being responsive to a user utterance in the context of the dialog) generated by a chatbot system 114 via a machine learning (ML) model 116, which may be via a “bandit model”, and Gang teaches, e.g. per [7:35-45] k=100 nearest neighbors may be searched or identified, and Gang teaches, e.g. per [16:15-25]: “model metrics
can indicate that the machine learning model is performing poorly (e.g. …has a confidence level below a threshold value…), etc…”, Gang may not explicitly teach providing [displaying] a “random” response [question] to be displayed on the agent’s user interface when the machine learning model cannot identify a response deemed to be a relevant candidate, e.g. metrics indicate the model is performing poorly, confidence level is below a threshold, after searching through a predefined number of k nearest neighbor responses, etc… However, Gang per [3:4-11] also teaches the following: “Embodiments disclosed herein can utilize aspects of both SL and RL type approaches… Embodiments can provide additional rewards at every turn of the dialog, that depend on the final goal state. Embodiments can use SL type techniques to learn embeddings (or real valued representations) of dialog history, at each turn of the dialog, off-line without the need for additional human annotation…”; Therefore, in view of this teaching there is motivation to allow Gang’s system to learn, especially in situations where the machine learning model does not find good candidates to suggest and some back-up mechanism would be necessary to provide at least one suggestion to the agent, by simply selecting a candidate response at random and then using Gang’s “feedback” process to evaluate whether the agent selected this response or not, e.g. the agent wrote their own response, which would be an obvious mechanism to train the system “without the need for additional human annotation.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried causing a random question to be displayed on the user interface in response to Gang’s machine learning model [bandit model] determining that the user’s inquiry does not correspond to any candidate responses [articles within the plurality of collections of articles] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649);


Claims 4, 14:
Although Gang teaches the above limitations upon which these claims depend, he may not explicitly teach the nuance as recited below. However, regarding this feature, Gang in view of Monnett teaches the following
… wherein the portion of the at least one article that is displayed contains more highlighted text than any other portion within the at least one article (Monnett, US 10,990,760 B1 -  see at least [4:8-31], teaching e.g.: “…For example, sentiment scores alongside the exact snippets of text that had the greatest effect on the calculation of that score, including highlighting of those sentiment snippets within the body of the communication from which they originated, may be useful to identify language to use or avoid. Highlighting the most interesting pieces of text within the full support case view allows support agents or managers to build an understanding of case context quickly by skimming through the case with an additional emphasis on understanding the highlighted sections…”; higher scored cases are displayed which contain more highlighted text than lower scored cases which also have less highlighting.); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Monnett (directed towards displaying cases which contain more highlighted text than lower scored cases with less highlighting for a customer service agent which may be useful to identify language to either use or avoid when speaking with a customer and which allows support agents or managers to build an understanding of case context quickly by skimming through the case with an additional emphasis on understanding the highlighted sections) which is applicable to a known base device/method of Gang (already directed towards providing suggested text to a customer service representative when interacting with a customer) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Monnett to the device/method of Gang because Gang and Monnett are analogous art in the same field of endeavor (e.g. customer relationship management) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 5:
Gang/Monnett teaches the limitations upon which this claim depends. Furthermore, as shown, Gang teaches the following: The method of claim 1, wherein receiving feedback comprises receiving a scalar number from the customer support agent (Gang, see at least [7:30-40] e.g.: “Embodiments thereafter return the corresponding agent response, “aj”, as the agent's response for the active dialog…”; Although not explicitly stated by Gang, providing a scalar number, e.g. 0-100, as feedback to train a machine-learning model is elementary and within the level of one of ordinary skill in the art and therefore would be obvious to try converting Gang’s “aj”, if not already, into a scalar value to facilitate use by Gang’s machine learning model because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).

Claim 6:
Gang/Monnett teaches the limitations upon which this claim depends. Furthermore, as shown, Gang teaches the following: The method of claim 1, wherein receiving feedback comprises: recording each action the customer support agent performs in response to the device associated with the customer support agent displaying the at least one search result; and receiving feedback associated with the action (Gang, see at least [7:30-40] e.g.: “…Embodiments thereafter return the corresponding agent response, “aj”, as the agent's response for the active dialog…”).

Claim 7:
Gang/Monnett teaches the limitations upon which this claim depends. Furthermore, as shown, Gang teaches the following: The method of claim 6 comprising: in response to recording the customer support agent send[ing] a complete search result of the at least one search result to the customer, receiving a high reward; in response to recording the customer support agent send[ing] a part of a search result of the at least one search result to the customer, receiving a medium reward; and in response to recording the customer support agent send[ing] a message to the customer that does not include any content from the at least one search result, receiving a low reward (Gang, see at least [3:5-40] in view of [6:22-67] teaching, e.g.: “In the second phase, the neural network is re-trained with an additional reward term-e.g., the weighted negative of the squared Euclidean distance between the predicted responses and the goal vector in the latent space” and [8:27-] teaching: “…For example, block 507 in some embodiments includes block 510, and inputting at least the representation of the chat message to a sequence-to-sequence (seq2seq) ML model, wherein the seq2seq ML model was trained using a corpus of training data and a reward function that is based at least in part on a ‘distance to a goal’ [less reward for agent messages which do not match the candidates]… (e.g. a final utterance in a conversation, a satisfied user, etc.)…”).

Claim 8:
Gang/Monnett teaches the limitations upon which this claim depends. Furthermore, as shown, Gang teaches the following: The method of claim 1 comprising: processing the inquiry to map the inquiry to a vector representation Gang, see at least [5:37-43] e.g.: 

    PNG
    media_image5.png
    129
    431
    media_image5.png
    Greyscale

); and entering the processed inquiry as an input to the contextual bandit model (Gang, see at least Fig. 5A e.g. #505 and 507 and [8:27-50] teaching user message [inquiry] is input into [processed and sent to] a sequence-to-sequence machine learning model. Where Examiner understands that a “bandit model” is a type of sequence-to-sequence machine learning model and notes Gang teaches “bandit model” at [22:44-50] e.g. “…the operating environment supports many different types of machine learning models, such as multi arm bandit models…”

    PNG
    media_image3.png
    759
    766
    media_image3.png
    Greyscale



Claims 9, 15:
Gang/Monnett teaches the limitations upon which this claim depends. Furthermore, as shown, Gang teaches the following: The method of claim 8, wherein processing comprises using a skip-gram algorithm (Gang, see at least Figs. 2-3 and [4:57-60] and [6:11-21], e.g.: “…To generate such embeddings, embodiments utilize a multi-tum skip-connection network (ML model 116) or a variant thereof [skip gram algorithm]…”).



Claims 12:
Gang/Monnett teaches the limitations upon which this claim depends. Furthermore, as shown, Gang teaches the following: The method of claim 1 comprising: entering, by the at least one processor, a chat history as an input to the contextual bandit model and selecting, using the contextual bandit model, a collection of articles from a plurality of pre-defined collections of articles based on the inquiry and the chat history (Gang, see at least [4:44-50] in view of [5:59-62] teaching: “…embodiments, the user 102 initiates a dialog by entering a query. At every turn of the dialog, the chatbot system 114 [including machine learning model] may generate one or more candidate responses [collection of articles] (e.g., one response, five diverse responses, etc.) given the dialog history [chat history]… Once the training is complete, embodiments use only one copy of the Seq2Seq model [e.g. bandit model], which encodes the dialog history and generates the next agent utterance…”; where as noted supra, per [21:44-50] Gang teaches Seq2Seq machine learning model may be a “bandit model”.);

Claims 13:
Pertaining to claim 13, as shown Gang teaches the following: 
A method for generating improved search results comprising: 
receiving, by at least one processor, an inquiry from a client device (Gang, see at least Fig. 1 and [3:44-62], e.g. “electronic device 106A” of user [customer] 102, sends an inquiry to an agent device, e.g. per at least Gang, see at least Fig. 1 and [4:1-15] e.g. Exemplary user interface 118 including interaction between user and agent: “For example, the agent system 112 may provide the agent 104 a user interface 118 with one or more candidate responses 120 (that are deemed as being responsive to a user utterance in the context of the dialog) generated by a chatbot system 114 via a machine learning (ML) model 116, in which the agent 104 could select a candidate response to be used as an actual response (and thus provided to the user 102 as an agent 104 utterance), select and edit a candidate response, etc…”

    PNG
    media_image4.png
    399
    1119
    media_image4.png
    Greyscale
); 
processing, by the at least one processor, the inquiry to map the inquiry to a vector representation (Gang, see at least [5:37-43] e.g.: 

    PNG
    media_image5.png
    129
    431
    media_image5.png
    Greyscale

); 
sending, by the at least one processor, the processed inquiry to a server, wherein the server comprises a contextual bandit model (Gang, see at least Fig. 5A e.g. #505 and 507 and [8:27-50] teaching user message [inquiry] is input into [processed and sent to] a sequence-to-sequence machine learning model. Where Examiner understands that a “bandit model” is a type of sequence-to-sequence machine learning model and notes Gang teaches “bandit model” at [22:44-50] e.g. “…the operating environment supports many different types of machine learning models, such as multi arm bandit models…”

    PNG
    media_image3.png
    759
    766
    media_image3.png
    Greyscale

); 
receiving, from the server, instructions to display, by the at least one processor and in response to the contextual bandit model selecting, based on the processed inquiry, a collection of articles from a plurality of collection of articles, at least one search result, wherein a search result includes at least a portion of at least one article of the collection of articles on a user interface; […]; displaying the at least one search result (Gang, see again at least Fig. 1 in view of Fig. 5 and [4:1-15] in view of [8:27-50] e.g. “For example, the agent system 112 may provide the agent 104 a user interface 118 with one or more candidate responses [selected collection of articles] 120 (that are deemed as being responsive to a user utterance in the context of the dialog) generated by a chatbot system 114 via a machine learning (ML) model 116, in which the agent 104 could select a candidate response to be used as an actual response (and thus provided to the user 102 as an agent 104 utterance), select and edit a candidate response, etc…”

    PNG
    media_image4.png
    399
    1119
    media_image4.png
    Greyscale
); 
and sending, by the at least one processor, feedback on the selected collection of articles from the customer support agent (Gang, see at least [2:30-33] “RL refers to a class of techniques that allow machines to learn sequential decision making from sparse and distant reward. In RL approaches to dialog, a policy is learned online via interactions with users who provide feedback.” in view of [7:10-26], teaching e.g.: “in some embodiments the ultimately selected agent utterance (from a set of candidate utterances) or edited utterance or agent-composed utterance (which may not even be based on any recommended utterance) is provided back [feedback] to the chatbot system 114 [i.e. the bandit model per para [22:44-50]] for use in later online phase analysis)...”).
Although Gang teaches the above limitations, he may not explicitly teach the nuance as recited below. However, regarding this feature, Gang in view of Monnett teaches the following:
receiving, from the server, instructions to display, by the at least one processor, highlighted text within the at least one search result (Monnett, US 10,990,760 B1 -  see at least [4:8-31], teaching e.g.: “…For example, sentiment scores alongside the exact snippets of text that had the greatest effect on the calculation of that score, including highlighting of those sentiment snippets within the body of the communication from which they originated, may be useful to identify language to use or avoid. Highlighting the most interesting pieces of text within the full support case view allows support agents or managers to build an understanding of case context quickly by skimming through the case with an additional emphasis on understanding the highlighted sections…”); 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Monnett (directed towards highlighting text for a customer service agent which may be useful to identify language to either use or avoid when speaking with a customer and which allows support agents or managers to build an understanding of case context quickly by skimming through the case with an additional emphasis on understanding the highlighted sections) which is applicable to a known base device/method of Gang (already directed towards providing suggested text to a customer service representative when interacting with a customer) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Monnett to the device/method of Gang because Gang and Monnett are analogous art in the same field of endeavor (e.g. customer relationship management) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.



Claims 17: 
Gang/Monnett teaches the limitations upon which this claim depends. Furthermore, as shown, Gang teaches the following: The method of claim 13 comprising sending, by the at least one processor, a chat history to the server as an input to the contextual bandit model (Gang, see at least [4:44-50] in view of [5:59-62] teaching: “…embodiments, the user 102 initiates a dialog by entering a query. At every turn of the dialog, the chatbot system 114 [including machine learning model] may generate one or more candidate responses [collection of articles] (e.g., one response, five diverse responses, etc.) given the dialog history [chat history]… Once the training is complete, embodiments use only one copy of the Seq2Seq model [e.g. bandit model], which encodes the dialog history and generates the next agent utterance…”; where as noted supra, per [21:44-50] Gang teaches Seq2Seq machine learning model may be a “bandit model”.).

Claims 18: 
Gang/Monnett teaches the limitations upon which this claim depends. Furthermore, as shown, Gang teaches the following: The method of claim 13 comprising: providing, by the user interface, functionality for the customer support agent to compose a message to send to the customer, wherein the message includes least one of free form text or text from a search result of the at least one search result; and receiving, by the at least one processor, a command to compose the message (Gang, see again at least Fig. 1 and [4:1-55] in view of [8:27-50] e.g. “For example, the agent system 112 may provide the agent 104 a user interface 118 with one or more candidate responses [selected collection of articles] 120 (that are deemed as being responsive to a user utterance in the context of the dialog) generated by a chatbot system 114 via a machine learning (ML) model 116, in which the agent 104 could select a candidate response to be used as an actual response (and thus provided to the user 102 as an agent 104 utterance), select and edit a candidate response, or ignore the candidate response(s) and instead provide [compose] a separate utterance… The agent 104 can then select or modify one of these responses, or type a completely different response if the responses are unsatisfactory, etc…”; applicant’s “command to compose” reads on Gang’s “Send” button. Gang’s agent may compose their own response and/or select and edit a candidate response, etc....

    PNG
    media_image4.png
    399
    1119
    media_image4.png
    Greyscale
).


Claim 20:
Pertaining to claim 20, as shown Gang teaches the following: 
A system for generating improved search results comprising: 
a client device associated with a customer (Gang, see at least Fig. 1 and [3:44-62], e.g. “electronic device 106A” of user [customer] 102.); 
a customer support agent device associated with a customer support agent configured to communicate with the client device (Gang, see at least Fig. 1 and [3:63-4:15], e.g. “electronic device 106B” of Agent [customer support agent] 104); 
a server comprising at least one processor (Gang, see at least Figs. 1 and 10 and at least [22:1-5] e.g.: “…The one or more servers can be geographically dispersed or geographically co-located, for instance, in one or more points of presence (POPs) or regional data centers…”); 
a contextual bandit model (Gang, see at least [22:44-50] e.g.: “the operating environment supports many different types of machine learning models, such as multi arm bandit models”) executed by the at least one processor and configured to: 
receive, as an input, an inquiry associated with an interaction between a customer and a customer support agent (Gang, see at least Fig. 1 and [4:1-15] e.g. Exemplary user interface 118 including interaction between user and agent: “For example, the agent system 112 may provide the agent 104 a user interface 118 with one or more candidate responses 120 (that are deemed as being responsive to a user utterance in the context of the dialog) generated by a chatbot system 114 via a machine learning (ML) model 116, in which the agent 104 could select a candidate response to be used as an actual response (and thus provided to the user 102 as an agent 104 utterance), select and edit a candidate response, etc…”

    PNG
    media_image4.png
    399
    1119
    media_image4.png
    Greyscale
);
select, based on the inquiry, a collection of articles from a plurality of pre-defined collections of articles (Gang, again see at least [4:1-15] and [4:44-67] regarding selection of “candidate responses” [collection of articles] where this selection is from a plurality of predefined collections based upon embedding (or representation) of dialog history utilizing e.g. a multi-turn skip-connection network (ML model 116) or a variant thereof, e.g. “bandit model” per [22:44-50]); and 
determine that the inquiry does not correspond to any collection of articles within the plurality of collections of articles (112, 2nd – mutually exclusive to limitation preceeding this one. Nonetheless, Gang, see at least [4:1-15] e.g. teaching the Agent may determine that the “candidate responses” [collections of articles] is to be ignored [because it does not correspond to the user’s inquiry]. ); and 
a non-transitory, computer-readable medium comprising instructions thereon which, when executed by the at least one processor, cause the at least one processor to execute a process operable to: 
receive, by at least one processor, the inquiry associated with an interaction between a customer and a customer support agent from a device associated with a customer support agent (Gang, see at least Fig. 1 and [4:1-15] in view of at least [8:3-47], e.g. user [customer] inquiry is received such as: “I want to cancel my subscription”; this inquiry is associated with an interaction between the user [customer] and the agent [customer support agent] and is received by electronic device 106C [processor] via device 106B [device associated with customer support agent].

    PNG
    media_image2.png
    828
    1231
    media_image2.png
    Greyscale
);
enter, by the at least one processor, the inquiry as the input to the contextual bandit model (Gang, see at least Fig. 5A e.g. #505 and 507 and [8:27-50] teaching user message [inquiry] is input into a sequence-to-sequence machine learning model. Where Examiner understands that a “bandit model” is a type of sequence-to-sequence machine learning model. And notes again Gang teaches “bandit model” at [22:44-50] e.g. “…the operating environment supports many different types of machine learning models, such as multi arm bandit models…”

    PNG
    media_image3.png
    759
    766
    media_image3.png
    Greyscale

); 
cause, by the at least one processor and in response to the contextual bandit model selecting the collection of articles, at least one search result to be displayed on a user interface of the device associated with the customer support agent, wherein a search result includes at least a portion of at least one article of the collection of articles (Gang, see again at least Fig. 1 in view of Fig. 5 and [4:1-15] in view of [8:27-50] e.g. “For example, the agent system 112 may provide the agent 104 a user interface 118 with one or more candidate responses [selected collection of articles] 120 (that are deemed as being responsive to a user utterance in the context of the dialog) generated by a chatbot system 114 via a machine learning (ML) model 116, in which the agent 104 could select a candidate response to be used as an actual response (and thus provided to the user 102 as an agent 104 utterance), select and edit a candidate response, etc…”

    PNG
    media_image4.png
    399
    1119
    media_image4.png
    Greyscale
); 
cause, in response to the contextual bandit model determining that the inquiry does not correspond to any collection of articles within the plurality of collections of articles, a random question to be displayed on the user interface (Although Gang, as shown supra, teaches providing the agent 104 a user interface 118 with one or more candidate responses [selected collection of articles] 120 (that are deemed as being responsive to a user utterance in the context of the dialog) generated by a chatbot system 114 via a machine learning (ML) model 116, which may be via a “bandit model”, and Gang teaches, e.g. per [7:35-45] k=100 nearest neighbors may be searched or identified, and Gang teaches, e.g. per [16:15-25]: “model metrics can indicate that the machine learning model is performing poorly (e.g. …has a confidence level below a threshold value…), etc…”, Gang may not explicitly teach providing [displaying] a “random” response [question] to be displayed on the agent’s user interface when the machine learning model cannot identify a response deemed to be a relevant candidate, e.g. metrics indicate the model is performing poorly, confidence level is below a threshold, after searching through a predefined number of k nearest neighbor responses, etc… However, Gang per [3:4-11] also teaches the following: “Embodiments disclosed herein can utilize aspects of both SL and RL type approaches… Embodiments can provide additional rewards at every turn of the dialog, that depend on the final goal state. Embodiments can use SL type techniques to learn embeddings (or real valued representations) of dialog history, at each turn of the dialog, off-line without the need for additional human annotation…”; Therefore, in view of this teaching there is motivation to allow Gang’s system to learn, especially in situations where the machine learning model does not find good candidates to suggest and some back-up mechanism would be necessary to provide at least one suggestion to the agent, by simply selecting a candidate response at random and then using Gang’s “feedback” process to evaluate whether the agent selected this response or not, e.g. the agent wrote their own response, which would be an obvious mechanism to train the system “without the need for additional human annotation.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried causing a random question to be displayed on the user interface in response to Gang’s machine learning model [bandit model] determining that the user’s inquiry does not correspond to any candidate responses [articles within the plurality of collections of articles] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649); 
receive, by the at least one processor, feedback on the collection of articles from the customer support agent (Gang, see at least [7:10-26], teaching e.g.: “in some embodiments the ultimately selected agent utterance (from a set of candidate utterances) or edited utterance or agent-composed utterance (which may not even be based on any recommended utterance) is provided back [feedback] to the chatbot system 114 [i.e. the bandit model per para [22:44-50]] for use in later online phase analysis)...”); and 
update, by the at least one processor, the contextual bandit model based on the feedback (Gang, see at least [2:30-33] “RL refers to a class of techniques that allow machines to learn sequential decision making from sparse and distant reward. In RL approaches to dialog, a policy is learned online via interactions with users who provide feedback.” in view of [7:10-26], teaching e.g.: “in some embodiments the ultimately selected agent utterance (from a set of candidate utterances) or edited utterance or agent-composed utterance (which may not even be based on any recommended utterance) is provided back [feedback] to the chatbot system 114 [i.e. the bandit model per para [22:44-50]] for use in later online phase analysis)...”).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as obvious over Gangadharaiah in view of Monnett further in view of Wang et al. (US 9,135,242 B1; hereinafter, "Wang").

Claim 10:
Although Gang/Monnett teach the above limitations upon which this claim depends, and Gang/Monnett teach highlighting text, they may not explicitly disclose the below recited nuanced mechanism by which to identify text to highlight. However, regarding this feature, Gang/Monnett in view of Wang teaches the following:
The method of claim 1, wherein the text to be highlighted is determined using a Latent Dirichlet Allocation based model (Wang, see at least [3:5-4:33], teaching, e.g.: “…In order to help users answer these questions, the methods and systems of the present invention first extract a set of semantically meaningful topics using the LOA model. In order to support visual exploration of a document collection based on the topic model, the methods and systems of the present invention employ multiple coordinated views to highlight both topical and temporal features of document corpora… Optionally, the keywords are highlighted to indicate their importance to multiple topics…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Wang which is applicable to a known base device/method of Gang/Monnett to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Wang to the device/method of Gang/Monnett because Gang/Monnett and Wang are analogous art in the same field of endeavor (e.g. emphasizing key points in text/speech) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.



Claim 16:
Although Gang/Monnett teach the above limitations upon which this claim depends, and Gang/Monnett teach highlighting text, they may not explicitly disclose the below recited nuanced mechanism by which to identify text to highlight. However, regarding this feature, Gang/Monnett in view of Wang teaches the following:
The method of claim 13, wherein the text highlighted is determined using one of a Latent Dirichlet Allocation based model and a Siamese network binary classifier (Wang, see at least [3:5-4:33], teaching, e.g.: “…In order to help users answer these questions, the methods and systems of the present invention first extract a set of semantically meaningful topics using the LOA model. In order to support visual exploration of a document collection based on the topic model, the methods and systems of the present invention employ multiple coordinated views to highlight both topical and temporal features of document corpora… Optionally, the keywords are highlighted to indicate their importance to multiple topics…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Wang which is applicable to a known base device/method of Gang/Monnett to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Wang to the device/method of Gang/Monnett because Gang/Monnett and Wang are analogous art in the same field of endeavor (e.g. emphasizing key points in text/speech) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Gangadharaiah in view of Monnett further in view of Dernoncourt et al. (US 2020/0004803 A1; hereinafter, "Dernoncourt").

Claim 11:
Although Gang/Monnett teach the above limitations upon which this claim depends, and Gang/Monnett teach highlighting text, they may not explicitly disclose the below recited nuanced mechanism by which to identify text to highlight. However, regarding this feature, Gang/Monnett in view of Dernoncourt teaches the following:
The method of claim 1, wherein the text to be highlighted is determined using a Siamese network binary classifier (Dernoncourt, see at least Fig. 1F and [0067] teaching e.g.: “a binary classification process is performed using the acoustic features determined in 626 as well as the sentence textual score determined in 624 as input features. The output of the binary classifier indicates whether the sentence should be highlighted. The process ends in 630. According to one embodiment of the present disclosure, the binary classifier utilized in 624 may be trained using labeled training data indicating whether a sentence is indeed highlighted. According to one embodiment, a logistic regression algorithm or deep neural network may be utilized as the binary classifier.”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Dernoncourt which is applicable to a known base device/method of Gang/Monnett to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Dernoncourt to the device/method of Gang/Monnett because Gang/Monnett and Dernoncourt are analogous art in the same field of endeavor (e.g. emphasizing key points in text/speech) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 19 is rejected under 35 U.S.C. 103 as obvious over Gangadharaiah in view of Monnett further in view of Official Notice.

Claim 19:
Although Gang/Monnett teach the above limitations upon which this claim depends, and Gang teaches a GUI provided to a customer service agent which provides the agent with candidate responses to a user question as well as functionality allowing the agent to select such candidate response to send to user and/or edit such candidate responses before sending, or type a different response etc…, Gang may not explicitly teach that the GUI provides functionality for the agent to save any such response [message] whether selected, edited, or created by the customer service agent. However, regarding this feature, Gang in view of Official Notice teaches the following: The method of claim 18 comprising: providing, by the user interface, functionality for the customer support agent to save the message; and receiving, by the at least one processor, a command to save the message (The Examiner takes Official Notice of the following facts: It was old and well known before the effective filing date of the claimed invention to provide users creating written responses via software with functionality in such software enabling the user to save their work, e.g. for the purpose of enabling future retrieval of such response to use as a template for other expected similar responses or to simply provide a means by which to think about the response before sending it and not fear losing work during computer loss of power or malfunction, etc…. such feature was readily available in the earliest versions of software such as Lotus Notes, Microsoft Word, Open Office, etc….) Therefore, the Examiner understands that the limitation in question is merely applying a known technique which is applicable to a known base device/method of Gang to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply this techniques to the device/method of Gang because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Conclusion
The following prior art is made of record although not relied upon as it is considered pertinent to applicant's disclosure:
“Machine learning implementation strategy for a customer service center”, Retrieved from: https://blogs.msdn.microsoft.com/crm/2018/02/07/machine-learning-implementation-strategy-for-a-customer-service-center/, Feb. 7, 2018, 13 Pages.
https://arxiv.org/abs/1805.10627 “Reliability and Learnability of Human Bandit Feedback for Sequence-to-Sequence Reinforcement Learning”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622